Title: To James Madison from Benjamin R. Morgan, 29 July 1802 (Abstract)
From: Morgan, Benjamin R.
To: Madison, James


29 July 1802, Philadelphia. “Mr. William Dewees being desirous of obtaining the appointment of Commissioner of Bankruptcy in the place of Mr Van Cleve lately deceased has requested me to … sollicit on his behalf your friendly interference in obtaining the object of his wishes.” Dewees is a Philadelphia attorney whose family has “long been established here.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Dewees”). 2 pp.; docketed by Jefferson. JM also received a letter from John Dawson, 16 Aug. 1802 (ibid.; 1 p.), recommending Dewees for the position.


